Exhibit 10.29
MEMBER INTERESTS PURCHASE AGREEMENT
between
CENTEX HOMES, as Centex,
and
CORONA LAND COMPANY, LLC, as Purchaser
Dated as of March 31, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1    
1.1 Definitions
    1  
1.2 Certain Interpretation Matters
    3  
 
       
ARTICLE II PURCHASE AND SALE OF MEMBER INTERESTS
    3    
2.1 Mutual Closing Obligations
    3  
2.2 Contribution Date Member Interests Purchase Price
    3  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES OF CENTEX
    4    
3.1 Organization and Qualification
    4  
3.2 Capitalization and Ownership
    4  
3.3 Authorization; Enforceability
    4  
3.4 No Conflict or Violation
    4  
3.5 Employees
    5  
3.6 Assets and Liabilities
    5  
3.7 No Bankruptcy Proceedings
    5  
3.8 Organizational Documents
    5  
 
       
ARTICLE IV NO OTHER REPRESENTATIONS
    5    
4.1 No Other Representations
    5  
4.2 As-Is
    5  
 
       
ARTICLE V COVENANTS OF CENTEX BETWEEN THE EFFECTIVE DATE AND THE CLOSING DATE
    6    
5.1 Covenants of Centex
    6  
 
       
ARTICLE VI CONDITIONS TO CLOSING; DELIVERIES AT CLOSING
    6    
6.1 Conditions to Purchaser’s Obligations to Close
    6  
6.2 Conditions to Centex’s Obligations to Close
    6  
6.3 Centex Deliveries
    6  
6.4 Purchaser Deliveries
    7  
 
       
ARTICLE VII SURVIVAL OF REPRESENTATIONS AND COVENANTS; INDEMNIFICATION
    7    
7.1 Survival of Covenants, Representations and Warranties
    7  
7.2 Indemnification by Centex
    7  
7.3 Exclusive Remedy; Additional Indemnification Matters; Limitation
    7  

- i -



--------------------------------------------------------------------------------



 



              Page
7.4 No Limitation of Other Claims
    8  
7.5 Survival
    8  
 
       
ARTICLE VIII OFAC CERTIFICATE AND INDEMNIFICATION
    8    
8.1 Purchaser’s OFAC Representation
    8  
8.2 Centex’s OFAC Representation
    9  
8.3 Survival
    9  
 
       
ARTICLE IX GENERAL PROVISIONS
    9    
9.1 Notices
    9  
9.2 Severability
    10  
9.3 Counterparts
    11  
9.4 Assignment; Successors and Assigns
    11  
9.5 Further Assurances
    11  
9.6 No Third Party Beneficiaries
    11  
9.7 Descriptive Headings
    11  
9.8 Reasonable Consent Required
    11  
9.9 Waivers
    11  
9.10 Dispute Resolution
    11  
9.11 Governing Law
    12  
9.12 Enforcement
    12  
9.13 Entire Agreement; Amendments
    12  
9.14 Construction; Joint Drafting
    12  
9.15 No Brokers, Finders, etc.
    12  
9.16 Tax Characterization
    12    
Exhibit A           Transferred Subsidiaries
       
Exhibit B            Form of Assignment of Member Interests
       
Exhibit C            Procedure for Post-Closing Adjustments
       
Exhibit D            Organizational Documents
       

- ii -



--------------------------------------------------------------------------------



 



MEMBER INTERESTS PURCHASE AGREEMENT
          THIS MEMBER INTERESTS PURCHASE AGREEMENT (this “Agreement”) is
effective as of March 31, 2008 (the “Effective Date”), by and between CENTEX
HOMES, a Nevada general partnership (“Centex”), and CORONA LAND COMPANY, LLC,
a Delaware limited liability company (“Purchaser”; each of Purchaser, on the one
hand, and Centex, on the other hand, a “Party”; collectively, the “Parties”).
RECITALS:
          WHEREAS, Centex has formed the Company and is the sole owner of all
right, title and interest in all of the equity ownership interests (the “Member
Interests”) in Corona Real Estate Holding Company, L.L.C., a Delaware limited
liability company (the “Company”);
          WHEREAS, the Company is the sole owner of all right, title and
interest in all of the equity ownership interests in each of those certain
entities (each, an “Transferred Subsidiary,” and collectively, the “Transferred
Subsidiaries”), shown on Exhibit “A” that own the real estate projects described
in Exhibit “A”;
          WHEREAS, prior to the Closing Date, Centex will have conveyed to each
Transferred Subsidiary the Assets applicable to the respective Project (the
“Contribution”), and, after the Contribution, each Transferred Subsidiary will
own its, respective, Assets;
          WHEREAS, Centex desires to sell to Purchaser, and Purchaser desires to
purchase from Centex, all of the Member Interests owned by Centex on the terms
and subject to the conditions set forth in this Agreement; and
          WHEREAS, immediately after Purchaser’s acquisition of all of the
Membership Interests from Centex, Purchaser desires to be admitted to the
Company under an assignment of member interests in the form of Exhibit “B”
attached hereto (the “Assignment”).
          NOW, THEREFORE, in consideration of the premises and the covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound hereby, do hereby agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Definitions.
          (a) Unless otherwise defined herein, any capitalized term herein shall
have the same meaning as set forth for it in the Contribution Agreement.
          (b) The following terms shall have the respective meanings specified
or referred to below:

- 1 -



--------------------------------------------------------------------------------



 



          “Closing” means the settlement of the mutual obligations of Purchaser
and Centex with respect to the sale of the Member Interests to Purchaser and the
performance of their respective obligations hereunder to be performed at or
prior to the Closing Date.
          “Contribution Agreement” means the Contribution Agreement, dated
March 29, 2008, between Centex and the Company.
          “Incurred Ownership Development Costs” is the amount of all third
party costs paid by Centex in March, 2008, in owning and developing the
Properties (including costs paid related to obtaining and preserving the
Entitlements, costs related to work conducted by consultants and contractors,
costs incurred in obtaining utilities, costs paid in negotiating and entering
into agreements with adjoining landowners, costs paid under purchase agreements
for the Properties and Association-related costs) if and to the extent the
Incurred Ownership Development Costs were for work that is included in the
Future LD Spend Schedules.
          “Interest Rate” means annual rate of interest published in The Wall
Street Journal from time to time as the “Prime Rate” for JPMorgan Chase, N.A.,
plus 3%. If The Wall Street Journal ceases to publish the “Prime Rate” for
JPMorgan Chase, N.A., but publishes the “Prime Rate” for another financial
institution, the “Prime Rate” shall be such rate as published in The Wall Street
Journal. If The Wall Street Journal ceases to publish a “Prime Rate”, the
parties shall select an equivalent publication that publishes such “Prime Rate.”
          “Liabilities” means indebtedness, damages, obligations, losses, debts,
penalties, fines, awards, judgments, costs or expenses.
          Each of the following terms is defined in the Section of this
Agreement set forth opposite such term:

         
Adjustments
  Exhibit C
Agreement
  Preamble
Blocked Person
    8.1
Centex
  Preamble
Closing Date
    2.1 (a)
Closing Date Representations Certificate
    6.3 (b)
Contribution
  Recitals
Effective Date
  Preamble
Executive Order
    8.1
Final Adjustment Payment
  Exhibit C
Final Member Interests Purchase Price
  Exhibit C
Final Investment Adjustments
  Exhibit C
Investment Objections Notice
  Exhibit C
Investment Updated Schedule
  Exhibit C
Member Interests
  Recitals
Neutral Accountant
  Exhibit C
OFAC
    8.1
Parties
  Preamble
Party
  Preamble

- 2 -



--------------------------------------------------------------------------------



 



         
Purchaser
  Preamble
Survival Period
    7.3 (a)

     1.2 Certain Interpretation Matters.
          (a) Definitions contained in this Agreement apply to singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms. Words in the singular shall be held
to include the plural and vice versa, and words of one gender shall be held to
include the other gender as the context requires. The terms “hereof,” “herein,”
“hereby” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole and not to any
particular provision of this Agreement. The terms “includes” and the word
“including” and words of similar import shall be deemed to be followed by the
words “without limitation.” Each Exhibit, Article, Section and paragraph
reference is to the Exhibits, Articles, Sections and paragraphs to this
Agreement, unless otherwise specified.
          (b) When calculating the period of time before which, within which or
following which any act is to be done or step taken pursuant to this Agreement,
the date that is the reference date in calculating such period shall be
excluded. If the last day of such period is not a Business Day, the period in
question shall end on the next succeeding Business Day.
          (c) The Exhibits and Schedules to this Agreement are hereby
incorporated and made a part hereof and are an integral part of this Agreement.
All Exhibits and Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Schedule or Exhibit but not otherwise
defined therein shall be defined as set forth in this Agreement.
ARTICLE II
PURCHASE AND SALE OF MEMBER INTERESTS
     2.1 Mutual Closing Obligations.
          (a) The “Closing Date” hereunder will be the Contribution Date (and in
no event later than March 31, 2008). In no event will the Closing Date be a day
that is not a Business Day.
          (b) Upon the terms and subject to the conditions set forth in this
Agreement, at the Closing Centex shall sell, convey, transfer, assign and
deliver to Purchaser and Purchaser shall purchase from Centex, all right, title
and interest of Centex in and to the Member Interests free and clear of all
Encumbrances. The Closing will take place on the Closing Date and be effective
as of 11:59 p.m., Central time, at the offices of Baker Botts L.L.P., 2001 Ross
Avenue, Dallas, Texas 75201, unless another time and/or place is agreed to in
writing by the Parties.
     2.2 Contribution Date Member Interests Purchase Price.
          (a) In consideration of the transfer of the Member Interests by Centex
and the consummation of the transactions contemplated herein, Purchaser shall
pay and deliver to Centex

- 3 -



--------------------------------------------------------------------------------



 



aggregate consideration in the amount of the Contribution Date Member Interest
Purchase Price. The Contribution Date Member Interest Purchase Price shall be
paid to Centex at the Closing by wire transfer of immediately available funds
(in accordance with the wire instructions delivered by Centex to Purchaser).
          (b) Following the Closing Date, the Parties will reconcile difference
between the actual and proposed Incurred Ownership Development Costs for March,
2008, in accordance with the procedure set forth in Exhibit C.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF CENTEX
          Centex hereby represents and warrants the following to Purchaser and
Investor as of the Closing Date:
     3.1 Organization and Qualification. Centex is duly formed and validly
existing under the Laws of the state of Nevada. The Company is duly formed and
validly existing under the Laws of the state of Delaware.
     3.2 Capitalization and Ownership.
          (a) All of the Member Interests are and always have been held
beneficially and of record by Centex, free and clear of all Encumbrances. All of
the Member Interests were duly authorized and issued by the Company. The Member
Interests constitute 100% of the equity interests in the Company.
          (b) Except for this Agreement and transactions contemplated hereby,
there are no outstanding agreements, arrangements, warrants, options, puts,
calls, rights, subscriptions or other commitments to which the Company is a
party or by which the Company is bound, granting rights to any Person to
purchase, acquire or vote any equity or debt interest or instrument in the
Company.
     3.3 Authorization; Enforceability. Centex has all requisite partnership
power to execute and deliver this Agreement and to perform its obligations under
this Agreement and to sell the Member Interests to Purchaser. The execution,
delivery and performance of this Agreement has been duly authorized by all
requisite action on behalf of Centex. This Agreement has been duly executed and
delivered by Centex and, assuming the due authorization, execution and delivery
of this Agreement by Purchaser, constitutes the valid and binding obligation of
Centex, enforceable against Centex, in accordance with its terms subject to
(i) the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium and other similar Laws relating to or affecting creditors’ rights and
remedies generally, and (ii) the effect of general equitable principles,
regardless of whether asserted in a proceeding in equity or at Law.
     3.4 No Conflict or Violation. The execution, delivery and performance by
Centex of its obligations under this Agreement and the other agreements and
instruments contemplated hereby and the consummation of the transactions
contemplated hereby and thereby and the execution thereof do not and will not
(a) conflict with, violate or breach any provision of its

- 4 -



--------------------------------------------------------------------------------



 



Organizational Documents, (b) conflict with, violate or breach any provision of
any lease, note, bond, mortgage, license, indenture or loan or credit agreement
or other binding agreement to which Centex is a party or by which Centex may be
bound, or (c) violate any order or decree of any court, arbitrator or other
governmental authority against or binding upon Centex.
     3.5 Employees. The Company does not have any employees.
     3.6 Assets and Liabilities.
          (a) As of the Closing Date, following the Contribution, the only
assets and properties of the Company will be its member interests in the
Transferred Subsidiaries.
          (b) The Company has not conducted any business activities prior to the
Effective Date and will not conduct any business activities prior to the
Contribution.
          (c) The Company is not liable for or subject to any Liabilities,
except as of the Closing Date for those which will be assigned to, and assumed
by, the Company or, as applicable, the Transferred Subsidiaries pursuant to the
Contribution Agreement.
     3.7 No Bankruptcy Proceedings. None of Centex, the Company, or any
Transferred Subsidiary has made any voluntary filings for relief as debtor under
any state receivership Laws or federal bankruptcy Laws, nor, to Centex’s
Knowledge, has any involuntary filing with respect to Centex, the Company or any
of the Transferred Subsidiaries been made under any state receivership Laws or
federal bankruptcy Laws.
     3.8 Organizational Documents. Attached as Exhibit “D” is a true and
complete list of the organizational documents for the Company.
ARTICLE IV
NO OTHER REPRESENTATIONS
     4.1 No Other Representations. Purchaser acknowledges that, except for the
representations of Centex expressly given in Article III, no other
representations and warranties, express or implied, are made whatsoever by
Centex in respect of the Member Interests and the Company. Without affecting any
remedies that the Company may have in respect of the representations made by
Centex in the Contribution Agreement or any of the other Transaction Documents,
Purchaser has not relied upon any statements, representations or warranties by
Centex other than the representations of Centex made in Article III. Without
limiting the foregoing, Purchaser acknowledges and agrees that Purchaser will
have no right of recovery under this Agreement under any theory for any Claim
relating to the Assets or Liabilities related thereto, and that the sole basis
for recovery for any such Claim will be pursuant to the Contribution Agreement
if and to the extent a Claim is permitted thereunder.
     4.2 As-Is. Purchaser agrees that, except as specifically provided in this
Agreement and the documents delivered by Centex at Closing in compliance with
the provisions of this Agreement, the Member Interests are sold “AS IS”. Without
limiting the foregoing, Purchaser agrees that it has conducted its own
assessment of the value of the Member Interests and the

- 5 -



--------------------------------------------------------------------------------



 



underlying market value of the Projects and acknowledges that the value of the
Member Interests may be greater than or less than the Final Member Interests
Purchase Price and that the market value of the Projects may positively or
negatively change after the Effective Date and that Purchaser shall not be
entitled to an adjustment of the Final Member Interests Purchase Price or any
other remedy against Centex as a result of market value or market conditions
ARTICLE V
COVENANTS OF CENTEX BETWEEN THE EFFECTIVE DATE
AND THE CLOSING DATE
     5.1 Covenants of Centex. Centex will exercise its rights as sole member of
the Company so that between the Effective Date and the Closing Date, (a) the
Company will not employ any person; and (b) the Company will not carry on any
trade or business, enter into any Contracts, acquire any assets (other than the
member interests in the Transferred Subsidiaries) or incur any Liabilities.
ARTICLE VI
CONDITIONS TO CLOSING; DELIVERIES AT CLOSING
     6.1 Conditions to Purchaser’s Obligations to Close. The obligation of
Purchaser to acquire the Member Interests and pay the Contribution Date Member
Interests Purchase Price is subject to the following conditions, which may be
waived by Investor, on behalf of Purchaser, in its sole discretion:
          (a) Centex making the Asset Transfer to the Newly Formed Transferred
Subsidiaries in accordance with the Contribution Agreement.
          (b) The Company acquiring all of the member interests in the
Transferred Subsidiaries.
          (c) All of Centex’s representations under Article III, Section 8.2,
and Section 9.15 are true and correct in all material respects as of the Closing
Date.
          (d) Centex being ready to deliver all of the items required to be
delivered by it pursuant to Section 6.3.
          (e) Centex performing in all material respects all of its other
covenants under this Agreement to be performed on or before the Closing.
     6.2 Conditions to Centex’s Obligations to Close. The obligation of Centex
to sell the Member Interests to Purchaser is subject to Purchaser being ready to
pay the Contribution Date Member Interests Purchase Price and delivering an
executed counterpart of the Assignment.
6.3 Centex Deliveries. At Closing, Centex shall deliver to Purchaser
          (a) A counterpart signed by Centex of the Assignment.

- 6 -



--------------------------------------------------------------------------------



 



          (b) A certificate updating the representations and warranties of
Centex set forth in Article III, Section 8.2, and Section 9.15 (the “Closing
Date Representations Certificate”). The Closing Date Representations Certificate
may be updated only with respect to Section 3.6 and Section 3.7 and only with
respect to such Sections for (1) changes in circumstance or matters which arise
after the Effective Date and (2) which do not arise out of a breach of Centex’s
covenants under this Agreement.
     6.4 Purchaser Deliveries. At Closing, Purchaser shall pay the Contribution
Date Member Interests Purchase Price by wire transfer in immediately available
funds and deliver to Centex a counterpart of the Assignment signed by Purchaser.
ARTICLE VII
SURVIVAL OF REPRESENTATIONS AND COVENANTS; INDEMNIFICATION
     7.1 Survival of Covenants, Representations and Warranties. All of the
representations of Centex set forth in Article III, Section 8.2 and Section 9.15
of this Agreement and the other provisions of this Agreement which expressly
survive Closing shall survive Closing; provided that no Claim for breach of any
representation or covenant of Centex may be asserted after the date that is
twelve (12) months following the Closing Date, except for any breach of the
representation made in Sections 3.1, 3.2 and 3.3, which shall survive
indefinitely (the period within which a Claim may be brought in accordance with
this sentence is called herein the “Survival Period”).
     7.2 Indemnification by Centex. Centex shall indemnify, defend and hold
harmless Purchaser and Investor against and in respect of all Losses actually
and directly incurred by the Purchaser or Investor arising out of any breaches
of any of Centex’s representations under Article III, Section 8.2, or
Section 9.15 or covenants under this Agreement.
     7.3 Exclusive Remedy; Additional Indemnification Matters; Limitation.
          (a) Any notice of a Claim by the Purchaser for indemnification must be
timely made by written notice to Centex within the Survival Period. Such notice
shall contain a description in reasonable detail of the specific nature of such
Claim, a good faith estimate of the amount of such Claim and other facts as
Purchaser believes necessary to properly inform Centex of such Claim. The
liability of Centex in respect of any such Claim shall terminate if proceedings
in respect of it have not been commenced within three (3) months after the
receipt of notice by Centex of a Claim.
          (b) The indemnification provided in this Article VII shall constitute
the sole and exclusive remedy and right of Purchaser for any breach or default
under this Agreement, regardless of whether any claims or causes of action
asserted with respect to such matters are brought in contract, tort or any other
legal theory whatsoever or at Law or in equity; it being understood and agreed
that, except solely and only in the case of actual fraud by and as to Purchaser,
the indemnification provisions in this Article VII are in derogation of and
replace in all respects as the sole and exclusive remedy and right any
statutory, equitable or common law

- 7 -



--------------------------------------------------------------------------------



 



remedy and rights Purchaser may have for breach or default of any
representation, warranty, covenant or agreement.
          (c) Notwithstanding anything in this Article VII to the contrary,
prior to Centex being required to make a payment hereunder to Purchaser, Centex
shall have a period of thirty (30) days after it receives written notice from
the Indemnified Party of such a breach to cure such breach which by its nature
is capable of cure. Such thirty 30-day period shall be extended an additional
sixty (60) days if Centex is continuing to make commercially reasonable efforts
to so cure at the end of the initial 30-day period and it is reasonable to
believe that the breach can be cured by the end of the additional 60-day period.
          (d) Centex’s total liability for any breach of any representation or
covenant under this Agreement, or any Claim otherwise relating to or arising
under this Agreement, will in no event, under any theory, exceed the Final
Member Interest Purchase Price.
     7.4 No Limitation of Other Claims.
          (a) Subject to Section 7.3(d) and Section 7.4(b), nothing in this
Article VII limits either Party’s remedies or rights of enforcement against the
other Party (1) for breach by the other Party of such other Party’s obligations
in respect of Closing; and (2) for breach by the other Party of covenants under
this Agreement that expressly survive Closing.
          (b) Neither Party shall seek or be entitled to punitive, exemplary or
special, consequential damages or damages for lost profits in any claim for
indemnification, nor shall it accept payment of any award or judgment for such
indemnification to the extent that such award or judgment includes such Party’s
punitive, exemplary, special or consequential damages or damages for lost
profits.
     7.5 Survival. This Article VII shall survive termination of this Agreement.
ARTICLE VIII
OFAC CERTIFICATE AND INDEMNIFICATION
     8.1 Purchaser’s OFAC Representation. Purchaser hereby represents and
warrants to Centex that Purchaser is not determined by the U.S. Secretary of the
Treasury to be acting on behalf of, a Person (i) described in Section 1 of
United States Presidential Executive Order 13224 (“Executive Order”) or
(ii) listed in the “Alphabetical Listing of Blocked Persons, Specially
Designated Nationals, Specially Designated Terrorists, Specially Designated
Global Terrorists, Foreign Terrorist Organizations, and Specially Designated
Narcotics Traffickers” published by the U.S. Department of the Treasury’s Office
of Foreign Assets Control (“OFAC”), 31 C.F.R. Chapter V, Appendix A, as in
effect from time, as a “Specially Designated National or Blocked Person,” (as to
(i) and (ii), a “Blocked Person”). In addition, Purchaser is not located in, or
operating from, a country subject to U.S. economic sanctions administered by
OFAC. Purchaser hereby agrees to defend, indemnify and hold harmless Centex from
and against any and all claims, damages, costs, fines, penalties, losses, risks,
liabilities and expenses (including, without limitation, attorneys’ fees and
costs) arising from or related to a breach of any of the foregoing
representations, warranties, certifications and agreements.

- 8 -



--------------------------------------------------------------------------------



 



     8.2 Centex’s OFAC Representation. Centex hereby represents and warrants to
Purchaser that Centex is not, and to Centex’s Knowledge, neither the Company nor
any Transferred Subsidiary is, or has been determined by the U.S. Secretary of
the Treasury to be acting on behalf of, a Blocked Person. In addition, none of
Centex, the Company or any Transferred Subsidiary is located in, or operating
from, a country subject to U.S. economic sanctions administered by OFAC. Centex
hereby agrees to defend, indemnify and hold harmless Purchaser from and against
any and all claims, damages, costs, fines, penalties, losses, risks, liabilities
and expenses (including, without limitation, attorneys’ fees and costs) arising
from or related to a breach of any of the foregoing representations, warranties,
certifications and agreements.
     8.3 Survival. This Article VIII shall survive termination of this
Agreement.
ARTICLE IX
GENERAL PROVISIONS
     9.1 Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed to have been duly given
or made (i) upon delivery, if hand delivered; (ii) one (1) Business Day after
being sent by prepaid overnight courier with guaranteed delivery, with a record
of receipt; or (iii) upon transmission with confirmed delivery if sent by cable,
telegram, email, facsimile or telecopy, to the Parties at the following
addresses (or at such other addresses as shall be specified by the Parties by
like notice):
(a) if to Centex:
Centex Homes
2728 North Harwood
Dallas, TX 75201-1516
Attn: Brian Woram
Telephone: (214) 981-6544
Fax: (214) 981-6855
With a copy to:
Centex Homes
2728 North Harwood
Dallas, TX 75201-1516
Attn: Donald Westfall
Telephone: (214) 981-6445
Fax: (214) 981-6002
(b) if to Purchaser:
Corona Associates, LLC
c/o RSF Partners, Inc.

- 9 -



--------------------------------------------------------------------------------



 



2828 Routh Street
Suite 500
Dallas, Texas 75201
Attn: Mr. Chris Mahowald
Tel. (214) 849-9800
Fax (214) 849-9807
With copies to:
Farallon Capital Management, L.L.C.
One Maritime Plaza
Suite 2100
San Francisco, California 94111
Attn: Mr. Stephen L. Millham
Tel. (415) 421-2151
Fax (415) 956-8852
And:
Greenfield Corona, LLC
50 North Water Street
South Norwalk, Connecticut 06854
Attention: Eugene A. Gorab and Barry P. Marcus
Fax (203) 354-5060
And:
Pircher, Nichols & Meeks
1925 Century Park East, Suite 1700
Los Angeles, California 90067
Attn: James L. Brat, Esq. (903382-1)
And:
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, Illinois 60661
Attention: David J. Bryant
Fax (312) 902-1061
     9.2 Severability. Wherever possible, each provision hereof shall be
interpreted in such manner as to be effective and valid under applicable Law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Agreement, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision or provisions had never been contained herein
unless the

- 10 -



--------------------------------------------------------------------------------



 



deletion of such provisions or provisions would result in such a material change
as to cause completion of the transactions contemplated hereby to be
unreasonable.
     9.3 Counterparts. The Agreement may be executed in separate counterparts,
each of which shall be considered an original instrument, and all of which shall
be considered one and the same agreement, and shall become binding when one or
more counterparts have been executed and delivered by each of the Parties.
     9.4 Assignment; Successors and Assigns. Neither this Agreement nor any of
the rights, interest or obligations hereunder shall be assigned by any of the
Parties without the prior written consent of the other Party. Any purported
assignment not in compliance with this Section 9.4 shall be null and void.
Subject to the foregoing, this Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors or assigns, heirs,
legatees, distributees, executors, administrators and guardians.
     9.5 Further Assurances. At any time or from time to time after the Closing,
each of the Parties shall, at the request of other Party and at no additional
cost or expense, execute and deliver any further instruments or documents and
take all such further action as such requesting Party may reasonably request in
order to evidence or effect the consummation of the transactions contemplated
hereby.
     9.6 No Third Party Beneficiaries. Except as to Investor, nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person (including without limitation any Purchaser Indemnified Party that is not
a Party to this Agreement) any rights, benefits or remedies of any nature
whatsoever under or by reason of this Agreement.
     9.7 Descriptive Headings. Titles and headings to Articles and Sections
herein are inserted for convenience of reference only and are not intended to be
a part of or to affect the meaning or interpretation of this Agreement.
     9.8 Reasonable Consent Required. Where any provision of this Agreement
requires a Party to obtain the consent, approval or other acquiescence of any
other Party, such consent, approval or other acquiescence shall not be
unreasonably conditioned, withheld or delayed by such other Party, except as
otherwise provided in this Agreement.
     9.9 Waivers. Any term or provision of this Agreement may be waived, or the
time for its performance may be extended, by the Party or Parties entitled to
the benefit thereof. The failure of any Party to enforce at any time any
provision of this Agreement shall not be construed to be a waiver of such
provision, nor in any way to affect the validity of this Agreement or any part
hereof or the right of any Party thereafter to enforce each and every such
provision. No waiver of any breach of this Agreement shall be held to constitute
a waiver of any other or subsequent breach.
     9.10 Dispute Resolution. Any dispute arising out of or relating to this
Agreement, including the breach, termination or validity thereof, which has not
been resolved through good faith negotiations between the parties hereto, shall
be finally resolved by arbitration administered by JAMS in accordance with its
Comprehensive Arbitration Rules and Procedures then currently in effect, by a
sole arbitrator. The arbitrator shall have the power to award specific
performance

- 11 -



--------------------------------------------------------------------------------



 



and injunctive relief and award attorneys’ fees and costs. The judgment upon the
award rendered by the arbitrator may be entered by any court having jurisdiction
thereof. The place of arbitration shall be Dallas, Texas.
     9.11 Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Texas, without regard to the laws that
might be applicable under conflicts of laws principles.
     9.12 Enforcement. The Parties agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to specifically enforce
the terms and provisions of this Agreement, in addition to any other remedy to
which any Party is entitled at Law or in equity.
     9.13 Entire Agreement; Amendments. This Agreement, including the Disclosure
Schedule and Exhibits annexed hereto, contains the entire understanding of the
Parties with regard to the subject matter contained herein. This Agreement may
only be amended, modified or supplemented by written agreement of the Parties.
     9.14 Construction; Joint Drafting. The Parties acknowledge that they have
participated jointly in the negotiation and drafting of this Agreement and, in
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed consistent with the joint drafting hereof by the
Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.
     9.15 No Brokers, Finders, etc. Each Party hereby represents to the other
that no other broker(s) or agent(s) were or are involved in this transaction or
the negotiations leading up to this transaction and no Party has incurred, nor
will it incur, directly or indirectly, any liability for brokerage or finders’
fees or agents’ commissions or investment bankers’ fees or any similar charges
in connection with this Agreement or any transactions contemplated hereby.
Purchaser and Centex agree to hold the other harmless and indemnify the other
from and against any and all damages, costs or expenses (including, but not
limited to, reasonable attorneys’ fees and disbursements) suffered by the other
as a result of any claims by any other broker claimed to have acted on behalf of
such Party.
          9.16 Tax Characterization. The Parties acknowledge that, for U.S.
federal tax purposes, the Company is treated as a disregarded entity (within the
meaning of U.S. Treasury Regulation Section 301.7701-3) and the Parties agree
that the sale of the Member Interests are properly treated for U.S. federal tax
purposes (and, where applicable, state income tax purposes) as a sale of the
Assets by Centex to the Purchaser. Centex and the Purchaser shall report the
sale hereunder on their respective U.S. federal (and, where applicable, state
income) tax returns in a manner consistent with such treatment.

- 12 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Member Interests Purchase
Agreement to be executed to be effective as of the day and year first above
written.

                 
 
               
 
  CENTEX:            
 
                    CENTEX HOMES,
a Nevada general partnership
 
                    By:   Centex Real Estate Corporation,
a Nevada corporation,
its managing general partner
 
               
 
      By:   /s/ Donald R. Westfall    
 
               
 
      Name:   Donald R. Westfall    
 
               
 
      Title:   Senior Vice President    
 
               

[Signature Page to Member Interests Purchase Agreement]

 



--------------------------------------------------------------------------------



 



            PURCHASER

CORONA LAND COMPANY, LLC,
a Delaware limited liability company
      By:   /s/ Brian J. Woram       Name:  Brian J. Woram      Title:  Senior
Vice President and Secretary     

[Signature Page to Member Interests Purchase Agreement]

 